EX 10.1A
AMENDMENT NO. 1 to EMPLOYMENT AGREEMENT


This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of November 5, 2020 (the “Effective Date”) by and between Jay D.
Debertin (the “Executive”) and CHS Inc. (the “Company”) and amends that certain
Employment Agreement effective May 22, 2017 by and between Executive and the
Company. All terms capitalized herein shall have the same meanings ascribed to
them in the Agreement. In the event of any conflict between the terms of the
Agreement and the terms of this Amendment, the terms of this Amendment shall
prevail.


WHEREAS, Executive and Company entered into the Agreement;


WHEREAS, Executive and Company desire to amend the Agreement to extend the term
of the Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties amend the Agreement as follows:


•Section 1 of the Agreement (“Term”) is amended by deleting the date “August 31,
2020” and inserting the date “August 31, 2023”.


Except as herein above modified, the terms and conditions of the Agreement shall
remain in full force and effect.


This Amendment No. 1 may be executed in counterparts and signatures transmitted
electronically shall be deemed to be original signatures.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has executed this Agreement as of the day
and year first above written.



CHS INC. JAY D. DEBERTINBy:Name: Daniel SchurrTitle:Chair of the Board of
Directors






